
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.54


FORM OF
OFFICEMAX INCORPORATED
Restricted Stock Unit Award Agreement

        This Restricted Stock Unit Award (the "Award"), is granted
on                        , 2005 (the "Award Date"), by OfficeMax Incorporated
("OfficeMax") to                        ("Awardee" or "you") pursuant to the
2003 OfficeMax Incentive and Performance Plan (the "Plan") and pursuant to the
following terms:

1.The Award is subject to all the terms and conditions of the Plan. All
capitalized terms not defined in this Agreement shall have the meaning stated in
the Plan.

2.You are awarded            restricted stock units, at no cost to you, subject
to the restrictions set forth in the Plan and this Agreement.

3.Your Award is subject to a two-year restriction period. On the second
anniversary of the Award Date, the restrictions on the restricted stock units
granted (and not forfeited under the provisions of paragraph 4 or paragraph 8)
will lapse and the units will vest.

4.   a.   If within two years of the Award Date: (i) you are involuntarily
terminated not for "disciplinary reasons" as determined by OfficeMax (or any
successor), (ii) you terminate employment as a result of death or total and
permanent disability, or (iii) you voluntarily terminate employment and at the
time of your termination you are at least age 55 and have at least 10 years of
employment with OfficeMax, then the restrictions will lapse and the units shall
vest in a pro rata manner, based on the number of days after the Award Date that
you were employed and eligible compared to the number of days in two years.
 
 
 
 
The restrictions on any units vesting by operation of this paragraph 4.a will
lapse and the units will vest as of the termination date. Any unvested units
remaining after payout will be forfeited.
 
 
b.
 
Upon your voluntary or involuntary termination for any other reason, all units
not yet vested at the time of termination will be immediately forfeited.

5.In the event of a Change in Control (as defined in the Plan) prior to the
second anniversary of the Award Date, the continuing entity may either continue
this Award or replace this Award with an award of at least equal value with
terms and conditions not less favorable than the terms and conditions provided
in this Award Agreement, in which case the Award will vest according to the
terms of the applicable Award Agreement. If the continuing entity does not so
continue or replace this Award, or if you experience a "qualifying termination"
(such term to be defined in an agreement providing specific benefits upon a
change in control or in the Plan), the Restriction Period will lapse with
respect to all units not vested at the time of the Change in Control or your
termination (as applicable), and all units will vest immediately.

6.The units awarded pursuant to this Agreement cannot be sold, assigned,
pledged, hypothecated, transferred, or otherwise encumbered prior to vesting.
Any attempt to transfer your rights in the awarded units prior to vesting will
result in the immediate forfeiture of the units.

7.You will not receive dividends or dividend units on the awarded units. With
respect to the awarded units, you are not a shareholder and do not have any
voting rights.

8.As a condition of receiving this Award, you agree not to participate in any
equity repurchase program which is announced by the Company on or before the
first anniversary of the Award Date. If you do participate in such a program,
you will forfeit any portion of this Award which is not yet vested at the time
of your participation in such program.

9.Vested restricted stock units will be paid to you in whole shares of OfficeMax
common stock. Partial shares, if any, will be paid in cash.

        You must sign this Agreement and return it to OfficeMax's Compensation
Department on or before April, 2005, or the Award will be forfeited. Return your
executed Agreement to: Rosie Wenger, OfficeMax, 150 Pierce Road, Itasca, IL
60143, or fax your signed form to 630-438-2463.

OfficeMax Incorporated   Awardee
By:
 
    

--------------------------------------------------------------------------------


 
    

--------------------------------------------------------------------------------

Signature
 
 
 
 
    

--------------------------------------------------------------------------------

Printed Name

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.54

